Citation Nr: 0914320	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981.  He has also reported unverified service with the 
Alabama Air National Guard thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama which found new and material 
evidence had not been submitted to reopen a service 
connection claim for a chronic back condition.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  

This issue was previously remanded by the Board in May 2003, 
February 2005, and August 2005.  In September 2008, the Board 
found new and material evidence had been submitted, and 
reopened the Veteran's service connection claim for 
consideration on the merits.  It was then remanded again for 
additional development.  It has now been returned to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disorder 
allegedly incurred as a result of an in-service injury.  This 
claim was most recently presented to the Board in September 
2008, at which time it was remanded for a VA medical 
examination and opinion.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  While such an examination was indeed 
afforded the Veteran in November  2008, the Board finds this 
claim must regrettably again be remanded for additional 
development.  

Review of the claims file indicates a request for the 
Veteran's ongoing VA medical treatment records was last made 
in 2003.  He has in the past obtained VA treatment from VA 
facilities in Jackson, Biloxi, and Gulf Coast.  The Veteran 
himself submitted July 2007 VA treatment records from the 
Jackson VA medical center, and records obtained from the 
Social Security Administration also contain VA outpatient 
treatment records to approximately 2005; however, these 
records do not appear to be complete.  For example, the 
November 2008 VA examination report references a September 
2007 X-ray report and November 2007 VA emergency room 
treatment notes.  Neither record has been associated with the 
claims folder.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  This duty includes obtaining pertinent medical 
records identified by the Veteran or otherwise made known to 
VA.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008). As the 
aforementioned VA medical treatment records are not of record 
and are potentially relevant to the Veteran's pending claim, 
they must be obtained prior to any final adjudication of the 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA medical treatment 
records from 2005 to the present from the 
Jackson VA Medical Center, as well as any 
other VA facility not already of record at 
which the Veteran has been afforded 
treatment, must be obtained and associated 
with the claims file.  If no such records 
are available, that fact must be noted for 
the claims file.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




